 VAUGHANPRINTERS161Vaughan Printers,Inc. and Teamsters,Chauffeurs,Warehousemen and Helpers Local Union No. 385,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 12-CA-5121, 12-CA-5196, 12-CA-5212, and 12-CA-5225April 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDY1971. The complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discriminatorily dis-charging four of its employees because of their unionactivities and by other conduct independently violative ofSection 8(a)(1) of the Act. Respondent filed an answer de-nying that it had engaged in any of the unfair labor practicesalleged.At the conclusion of the hearing, counsel for theGeneral Counsel argued orally upon the record and there-after filed a brief memorandum with the Trial Examiner.Respondent, while not arguing orally at the hearing, there-after filed a brief.Upon the entire record and my observation of the de-meanor of the witnesses and after a careful consideration ofthe brief and memorandum, I make the following:FINDINGS OF FACTOn December 28, 1971, Trial Examiner Fannie M.Boyls issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and General Counsel filed exceptionsand a supporting brief, to which Respondent filed areply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Vaughan Printers, Inc., Orlando, Flori-da, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's rec-ommended Order.'Both Respondent and General Counsel have excepted to certain credibil-ity findings made by the Trial Examiner.It is the Board's established policynot to overrulea TrialExaminer's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions were incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefully examined therecord and find no basis for reversing her findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M.BOYLS,Trial Examiner: These consolidatedcases, initiated by charges filed on March 17, May 25, June10, and June 22, 1971, respectively, and a consolidatedamended complaint issued on July 8, 1971, were tried beforeme inOrlando, Florida, on September 8, 9, 10, 14, and 15,1.THE OPERATIONS OF RESPONDENTRespondent is a Florida corporation,maintaining itsprincipal office and place of business in Orlando, Florida,where it is engaged in the business of commercial printing.During the 12 month period preceding the issuance of thecomplaint Respondent, during the course and conduct of itsbusiness, purchased and received paper and supplies valuedin excessof $50,000 directly from points located outside theState of Florida. I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act to assertjurisdiction herein.IITHE LABORORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers Lo-calUnion No. 385, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Teamsters or the Un-ion, is a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIRLABOR PRACTICESA.Preliminary Statement; Contentionsof the PartiesAfter Respondent's employees had sought out the Team-sters to represent them and a majority of the approximately20 employees in the appropriate unit had signed cards au-thorizing the Teamsters to represent them, that Union onMarch 1, 1971, delivered to Respondent's office a letterrequesting recognition and bargaining. On the followingday the Teamsters filed with the Board'sRegionalOffice arepresentation petition seeking certification as the bargain-ing representative of Respondent's production and mainte-nance employees in an admittedly apppropriate unit.Thereafter the Teamsters won an election held on April 30and was certified on May 11.It is the contention of the General Counsel that Respon-dent, immediately upon receipt of the Teamsters' requestfor recognition, embarked on a course of conduct designedto defeat the Teamsters in the election and to inflict retribu-tion on its supporters prior to the election and even after theTeamsters had won the election. This unlawful conduct isalleged to include the elimination of overtime work, thendischarge, of the employee primarily responsible for bring-ing the Teamsters into the plant; the subsequenttermina-tion of three other union leaders; the interrogation ofemployees as to their union sympathies; individual inter-196 NLRB No. 32 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews with employees designed indirectly to ascertain theirunion sympathies and to assure the employees that manage-ment would remedy their complaints'if the Union weredefeated at the polls;a discriminatory enforcement as tounion adherents of hitherto seldom enforced requirementsthat employees not leave their working areas except on com-pany business or talk excessively during working hours; andattempts by Respondent subsequent to the election to havethe employees repudiatetheUnion.Respondent denied that its interrogation of employeesregardingtheir union sympathies,its individual preelectioninterviews with them,or its enforcement of rules againstexcessive talking and visiting were unlawful and denied thatit had sought, subsequent to the election,to have employeesrepudiate the Union.It assigned legitimate business andother considerations as the reasons for the termination of allfour of the alleged discriminatees.B.Respondent's Interrogation and IndividualInterviewsWith Employees1.Plant Manager Fitzgerald'sinterrogation of employeesOn March 1, 1971, after having received signed unionauthorization cards from a majority of Respondent's em-ployees, UnionBusinessAgent Witt personally delivered tothe plant a letter bearing that date, signed by TeamsterPresident Parker, and addressed to Plant Manager Fitzger-ald, informingRespondentthat the Union represented a ma-jority of its employees and requesting recognition-andbargaining. Fitzgerald was not in his office at the time andWitt left the letter with the receptionist.Upon receiving and reading the letter later that af-ternoon, Fitzgerald concededly went to the stripping areaand asked five to seven of the employees working in thatarea whether they felt they needed to be represented byorganized labor. He first approached employee CharlieReid and asked for a yes or no answer to the question, "Areyou for or against the Union?" Reid replied, "Al, I don'tthink I'm for the Union?" Fitzgerald then approached JohnSheppard (a working supervisor) and asked him the samequestion. Sheppard replied, "Well, under the circumstancesand conditions the way the things have been ... I thinksomebody should represent us ... Yes, I'm for the Union."Fitzgerald asked the same question of employee HermanGregory and received an affirmative answer. After Gregorysaid something to Reid, Reid told Fitzgerald, "I'll have tochange my vote ... I'll go along with a majority of thepeo le ... I am for the Union." Fitzgerald became angryand turning to Gregory, said, "Greg, what are you, a troublemaker or something?" Fitzgerald then asked employeeDeBord whether he was for the Union or against it andDeBord replied, "No, I'm not for the Union." Fitzgeraldstarted to walk away, then turned and asked DeBord, "Areyou sure you don't want to change your vote?" DeBord didnot reply but he signed a union card after work that day.In explanation of his conduct, Fitzgerald testified thatupon receiving the Union's March 1 letter he was "amazed"and could not believe what was stated therein. It was for thisreason that he questioned between five and seven of theemployees about whether they thought they needed a unionto represent them. According to Fitzgerald, enough of thosehe questioned replied affirmatively to cause him to believethat there was substance to the Union's claim that a majon-ty of the employees had selected it to represent them.Thereafter Respondent sought advice of its counsel aboutthe Union's requestfor recognition and was advised not toquestion employees about their union sympathies or threat-en them or promise them benefits to influence their vote.Nevertheless, thereafter,when employee Carlton Cartercame into the production office (apparently after an elec-tion notice informing employees of their organizationalnghts had been posted on the bulletin board), Fitzgeraldasked him, "You don't want to be one of those Teamsterstruckdrivers, do you?" Carter replied, "No, sir, becausethey're fighters, and I'm a lover. Idon't like to fight," andboth he and Fitzgerald laughed. Carter had in fact been oneof the first employees to join the Union-on February 24or 25. The fact that he was unwilling to reveal his unionmembership to Fitzgerald and responded to Fitzgerald'sinterrogation in a jovial manner is, in my view, more indica-tive of a fear on Carter's part to reveal his true sympathiesthan of innocuous joking by the two men on the subject ofthe Union, as Respondent appears to argue.2.Preelectioninterviewsby BufordVaughan with individual employeesBuford Vaughan was the founder of Respondent. He isone of the owners and officers of this family corporation.His duties were primarily concerned with the general ad-ministration and sales end of thebusinessrather than withthe production end but he actedas counselto his son, DrewVaughan, who has been Respondent's president for the last4 or 5 years. Buford Vaughan tried tomaintaina friendlyrelationship with all the employees.He credibly testified that after talking with theRespondent's counsel and obtaining from the latter a list of22 topics or questions which counsel believed it would bepermissible for Vaughan to discuss with the employees,Vaughan transferred each of these topics or questions tocards and used them in interviewing each ofRespondent'semployees in the bargaining unit during the 2-week periodprior to the April 30 election. I During these interviews, Vau-ghan had with him a notebook in which he made notesregarding the interviews, identifying each employee by aletter of the alphabet. Among the topics listed on the cards,about which he asked employees, were numbers 2 through5 reading as follows: "2. The fact that we have union claimevidence that we must have problems"; "3. Can you helpidentify the problem?"; "4. What do you thinka union cando for you?' ; and "5. How about other employees?" Vau-ghan used all of the 22 topical cards in his interviews butnot all of them in each interview. He used about six of thetopics for some of the employees and more for others. Theextent to which he used these cards depended largely uponthe response he received from the employee interviewed.Vaughan explained, for example: "But there were certainemployees that I didn't have to question of them because anemployee who says I'm all for you, you don't have to gothrough all that, I didn't go all through it with him." Duringthe interviews, according to Vaughan, he told employees hewas trying to win their vote and that he "wanted to find outwhat complaints, if any, each employee had." He stated thatafter correlating the complaints, if he found them to havemerit, he would talk to his son and Plant Manager Fitzger-ald and would do everything within his power tostraightenthe complaints out.The manner in which these interviews took placewas alsodescribed by six of theemployees.Carlton Carter crediblytestified that about a week before the election, Buford Vau-ghan invited him outside the plant for a talk in Vaughan'scar in the parking lot. Vaughan told Carter that he did not1These topicsor questions are set forthin Appendix A to thisDecision VAUGHAN PRINTERSwant a union in the shop and that "he could see somethingbad was happening to his shop." He said that he had talkedtomany o the employees who thought there "was badmanagement.Vaughan then asked if Carter had any griev-ances and Carter replied in the affirmative, explaining thatwhen he was hired Fitzgerald had assured him of periodicraises butthat he had twice been ppassed over for a raisewhen he had expected to get one. Vau han, after checkinghis notebook, informed Carter that he had not receivedraises becausePlantManager Fitzgerald did not think hewas carrying his workload. Carter disputed this assertionand asked Vaughan to check with his foreman, Bruce Byrd,about Carter's work performance. During the interviewVaughan told Carter that he had been out on the roadselling andhad not been able to be in the plant with theemployees but assured Carter that if Respondent won theelection, he, Vaughan, would come in and "straighten outhis shop." He also told Carter that he did not want to knowhow Carter was going to vote. Vaughan made notes in alittle book as he talked to Carter.Ronny DeLisle, who had signed a union card given tohim by Dennis Morris prior to the latter's termination onMarch 11, credibly testified that about 2 weeks before theelectionBuford Vughan took him outside the plant for atalk in the parking lot. Vaughan told DeLisle how longRespondent had been inbusinessand stated that he hadnever had any "union trouble" up to that time and that hefelt a union was not necessary at that time. He asked De-Lisle if he thought a union was necessary and DeLisle re-plied that he did not. Vaughan also asked DeLisle if he hadany complaints about anyone in management and DeLislereplied that he had no complaints. Vaughan asked DeLislewhether he knew that if he had any problems he could gostraight to the front office to discuss them. DeLisle repliedthat he knew that but hadnever seenanyone do that ratherthan going through the command. Vaughan assured De-Lisle that if DeLisle had any problem he could comestraight to Vaughan. At the conclusion of the interview,Vaughan remarked that he had just had "the most unusualinterview" with DeLisle and told him he could go backinside the plant. DeLisle observed that Vaughan wrote theletter "N" and circled it alongside DeLisle's name in a bookwhich Vaughan carried.Don DeBord, another employee who had signed a unioncard given to him by Morris, credibly testified that about 2days before the election Buford Vaughan asked him to walkout to the parking lot for a talk. Vaughan told DeBordabout hisstrugglesin building up his business during thedepression and at other periods. He referred to DeBord'spersonnelrecords showing that he was hired at $2.25 anour in July 1968 and had been increased to $3 an hour. Heasked DeBord whether he would prefer union wages and noovertimeor less thanunion wagesand overtime. DeBordexpressed a preferencefor the latter alternative. As theystarted back into the plant, Vaughan admonished him, "Foryourself and for the Company ... for God's sake vote no."Anotherunion member, John LaMay, credibly testifiedthat 2 or 3 days before the election as he was running hispress Buford Vaughan asked him to go outside for a talk.Vaughan, after telling LaMay about Respondent's historyand about Respondent never having had a union problembefore, asked LaMay about his work and how long he hadbeen printing. Upon learning about LaMay's experience,Vaughan remarked that he had not realized that LaMay wasa journeyman printer and stated that he was underpaid. Heasked LaMay whether he had anygrievancesand LaMayreplied "not really," adding that he got along with PlantManager Fitzgerald fine except for the fact that he could163not get through Fitzgerald to talk to anyone else. At theconclusion of the interview, Vaughan wrote something in alittle red book he carried with him.Joe Jones, another union member, who before the elec-tion was a pressman but later became pressroom foreman,was approached at his work station by Buford Vaughan aweek or two before the election and invited into the stock-room for a talk. Vaughan told Jones that he wanted to getall difficulties straightened out without a union and dis-cussed with Jones what the difficulties were. Among thesewere wages and fringe benefits and the possibility of theUnion hindering rather than helping employees. Vaughanpointed out that although Respondent's wage rates werelower than union rates, Respondent provided its employeeswith enough overtime work to result in more take-home paythan employees would receive for 40 hours under unionwages. Vaughan asked Jones which alternative he preferredand Jones replied that he would like a little more money anda little lesshours but some overtime work. The interviewlasted about an hour. About a couple days before the elec-tion, Vaughan again talked to Jones about the Union andsuggested that, before Jones made up his mind about howhe was going to vote, he should talk to one of the employeeswho, according to Vaughan, "had had some bad dealingswith the Union." Jones, along with employee Pelletier, didthereafter talk to that employee, Joan Hendrix, who washead of Respondent's art department but on the votingeligibility list, and learned, among other things, that she feltshe had been "let down" by a typesetter's union when shehad been fired by a previous employer after assisting thatunion in its organizational campaign.About 2 days before the election, Vaughan invited apressman, Jack Pelletier, to talk with him in the parking lot.He told Pelletier about some of the benefits Respondent hadgiven its employees and said he would appreciate Pelletiervoting for him. He told Pelletier that "he felt we could win."Pelletier replied that he "felt we could win also." During theconversation Vaughan suggested that Pelletier go into theart department and talk to Joan Hendrix about her expe-rience withunions.Pelletier then told Vaughan that he hadreceived two warnings from Fitzgerald about leavin hiswork area and talking to other employees and was araidthat if he left his department to talk to Hendrix he wouldbe reprimanded or possibly fired. Vaughan told Pelletierthat he felt he could `straighten the warning out" by talkingto Fitzgerald. He continued to urge Pelletier to talk to Hen-drix and Pelletier thereafter did so during working time.23.Conclusions with respect to theinterrogations and interviewsWith respect to the interrogation of employees by Plant2 Vaughan,although conceding that he had advised several employees whohad no previous experience with unions to talk to someone who had previous-ly been a union member, testified that he did not recall specifically referringanyone to Hendrix and denies specifically telling any employee to talk withher during working time.Both Pelletier and Jones knew who Vaughan wastalking about when he advised them to talk to someone who had previousexperience with unions and I am satisfied that he either referred to her byname or otherwise sufficiently identified her. I credit Vaughan's testimonythat he did not specifically tell either of the employees to talk to Hendrixduring working hours but the circumstances were such that they reasonablyconcluded that they were being permitted to do this during working hours,just as they were talking to Vaughan during their working time. Each of themdid utilize working time to talk to Hendrix and neither was reprimanded forbeing away from his work.However, there is no evidence that any manage-ment representative knew of their conference with Hendrix during workingtime and Plant Manager Fitzgerald credibly denied that he knew about it 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDManager Fitzgerald, I have no doubt, as he testified, that hismotive in interrogatin the five to seven employees aboutwhether they wanted the Union to represent them was toascertain whether there was any substance to the Union'sclaim that it represented Respondent's employees. But aspointed out inN.L.R.B. v. Illinois Tool Works,153 F.2d 811,814 (C.A. 7), "The test of interference, restraint and coer-cion under Section 8(a)(1) of the Act does not turn on theem loyer's motive or on whether the coercion succeeded orfailed.... The test is whether the employer engaged inconduct which, it may reasonably be said, tends to interferewith the free exercise of employee rights under the Act."3The Board has long held that interrogation of employees asto their union sympathies in situations such as that herepresented is violative of Section 8(a)(1) of the Act. As itstated inStruksnes Construction Co., Inc.,165 NLRB 1062,"In our view any attempt by an em loyer to ascertain em-ployee views and sympathies regarding unionism generallytends to cause fear of reprisal in the mind of the employeeif he replies in favor of unionism and, therefore, tends toimpinge on his Section 7 rights." In that case the Boardestablished the following criteria for determining whetheremployer polling of employees regarding their union viewsor sympathies is permissible under the Act:Absent unusual circumstances, the polling of em loy-ees by an employer will be violative of Section 8(a)(1)of the Act unless the following safeguards are ob-served: (1) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurances againstreprisal are given, (4) the employees are polled by se-cret ballot, and (5) the employer has not engaged inunfair labor practices or otherwise created a coerciveatmosphere.Fitzgerald'spollingofbetween five and seven ofRespondent's employees did not meet this standard. He didnot tell the employees what his purpose was in asking themwhether they were for or against the Union and he did notassure them that no reprisals would be visited upon unionsympathizers. Indeed, his angry questioning of HermanGregory as to whether he was a `troublemaker" after somestatement by Gregory to Reid apparently caused the latterto change his vote, would naturally cause union sympa-thizers to fear reprisals if they disclosed their sympathies. Itis interesting to note that DeBord, the very next employeeto be polled by Fitzgerald, denied that he was for the Union,though he signed a union card later that same day and thatemployee Carter, whom Fitzgerald later interrogated, de-nied wanting the Teamsters to represent him, although hehad been one of the first employees to sign a union card. Ifind that Fitzgerald's interrogation of the employees un-questionably tended to interfere with their organizationalrights, in violation of Section 8(a)(1) of the Act.I reached the same conclusion with respect to BufordVaughan's interviews with each employee in the bargainingunit. His interrogation of the employees about the problemsthey might have and what they thought a union could do forthem and what other employees thought a union could dofor them and his promise to some that he would look intotheir problems and see what he could do to solve or elim-inate them were only thinly disguised means of ascertaininghow each employee felt about the Union and impliedlyassuring them that their problems would be resolved with-7 SeealsoRepublic Aviation Corp. vN L.R B,324 US 793, 797-798,TextileWorkers Union v Darlington Manufacturing Company,380 U S 263,268-269;Allegheny Beverage Corporation,172 NLRB No. 65, enfd 424 F 2d1366 (C.A. 5).out a union if the employees would reject the Union at thepolls. Vaughan in effect conceded that he was able to ascer-tain the employees' union sympathies when he testified thatthe extent to which he used all of the 22 questions or topicsbefore him depended largely upon the responses he got fromthe employees he interviewed and that when an employeesaid "I'm all for you," Vaughan did not pursue the question-ing further. As aptly stated inBryant ChuckinGrinderCompany,160 NLRB 1526, 1543, enfd. 389 F.2d 565 (C.A.2), this type of interview:. enabled management no less than by direct ques-tioning to ascertain the union's sympathies of the em-ployees interrogated. At the same time this approach,coupled with an invitation to the employees to voicetheir grievances, tended to leave them with the impres-sion that Respondent was willing to satisfy their griev-ancesasan inducement for their bargainingrepresentative.To like effect, seeTexaco Inc.,178 NLRB 434, and Chair-man Miller's concurring opinion inRaytheon Company,188NLRB No. 42. It is accordingly found that BufordVaughan's preelection interviews with the individual em-ployees were in violation of Section 8(a)(1) of the Act.C.TheTerminationsof Employees Morrisand PerrettaPrior tothe ElectionTwo of the four alleged discriminatory terminations ofemployment-those of Driver Dennis Morris and of Press-man Fred Perretta occurred prior to the election. Becausethese terminations are alleged by Respondent to have re-sulted from its loss of a major part of the business of oneof its large customers, Brownell, the nature of Respondent'sbusiness and how that business was affected by the Brow-nell account will now be described.Respondent is a commercial lithographer, engaged inprinting advertising materials and forms of all natures. Itspecializes, however, in printing brochures, booklets, andassorted materials for the express fruit gift shipper indus-tries.That work is geared somewhat to the citrus fruit sea-sons in Florida. Respondent starts on it in the spring of eachyear, with the workload heavy in its lytho-prep departmentat that time. Most of this work reaches the pressroom in lateJuly or early August and the deliveries of the finished workare usually completed by late October or early November.Because of the seasonal nature of Respondent's principalline of work, it normally experienced a slump season duringthe winter months.Brownell, among other things, publishes and distributesto hotels, restaurants, and other facilities a magazine orbooklet entitled "What To See and Do." In Florida thegreatest volume of its business is during the winter touristseason. In early 1969 Respondent agreed to print theseBrownell publications for the Florida east coast towns ofJacksonville, Daytona Beach, and Cape Kennedy and forOrlando. Brownell made up its own negatives and maskingflats, thus requiring no work for it in Respondent's lytho-prep department, and Brownell normally picked up thepublications for its east coast and Orlando customers atRespondent's plant in Orlando, thus not requiring deliveryservices by Respondent.Later in 1969 Brownell asked Respondent to take on theprinting of these publications for the Florida west coasttowns of Tampa, Bradenton, Sarasota, and Fort Myers andfor Fort Lauderdale and to make deliveries of the publica-tions to Fort Lauderdale and to a central distribution center(at first Tampa, then Bradenton) for the Florida west coasttowns. Because of a lack of equipment to handle such a VAUGHANPRINTERSlarge additional volume of business,Respondent was reluc-tant to take on this extra Brownell work but finally didcommence it in early1970. Tobetter handle this extra vol-ume, it purchased an additional two-color press.Until thattime it regularly operated only three presses.In October1970 it also acquired a large delivery truck under a 4-yearlease from Hertz.Before that time Respondent had made allits deliveries in a station wagon and in a small econolinevan.The acquisition of the Brownell account enabled Respon-dent to furnish a more even flow of work for its permanentemployees during the entire year.Nevertheless,finding it-self unable to handle the Brownell account profitably at theoriginal price agreed on, Respondent on December 30,1970, wrote Brownell that it was necessary to increase thecost of the printing charges and to charge 15 cents a milefor out-of-town deliveries.Brownell responded on January19, 1971, that the printing of its magazines for the Floridawest coast towns would be done in St. Petersburg as of theFebruary dated issues and that it was probable that the FortLauderdale issues would be printed in Miami sometime inlateMarch or early April. On March 16 Brownell wroteRespondent that beginning with the April 11 cover date onitsmagazine the printing would be done in Miami and thatthe last issue to be printed by Respondent for Fort Laud-erdale would be the one with cover date ofApril 4.This wasdelivered by Respondent to Fort Lauderdale in early April.The Florida west coast and Fort Lauderdale orders con-stituted about two-thirds of the volume of the entire Brow-nell account and the loss of this business undoubtedlycaused Respondent to make some adjustments in its opera-tions.Among other things,it canceled the lease on the bigtruck and turned it back to Hertz 2 or 3 weeks after Resppon-dent had terminated the services of its regulardriver,Mor-ris.1.Elimination of overtime work for DennisMorris and his termination during thefollowing weekRespondent's former driver,Allison,quit hisjob aboutOctober 1970 and Dennis Morris was hired onOctober 5,1970, to replace him. When being interviewed by PresidentDrew Vaughan as well as by Plant Manager Fitzgerald,Morris was told that although the regular pay for hisjob asdriver would be only$2 an hour,Morris wouldbe ale toperform a great deal of overtime,doing cleanup work atnights and making out-of-town deliveries on Saturdays,thereby greatly increasing his take-home pay. Morris statedthat he would like the overtime work.Fitzgerald assuredhim that he would get all the overtime he wanted and proba-bly even more than he wanted.Morris' duties,in addition to making deliveries ofRespondent'spproducts,included packaging products anddoing odd jobs in the bindery department,picking upRespondent s mail from the post office twice each mornin,makingdaily bankdeposits,obtaining supplies and tannin ggerrands for various members of Respondent's personnel,and working with two other employees, DeLisle and Riley,cleaning up the plant each night .4 The cleanupwork was onovertime pay. So were long-haul deliveries of the Brownellpublications to Fort LauderdaleeverySaturday.Morris'varied duties took him to every area of the plant,includingthe offices.He was regularly assigned to the bindery room,however,and was under the direct supervision of Bindery° Employee Carteralso assisted in cleanupwork, but his turn was appar-ently on Saturdays when he worked about 8 hours at overtime pay.165Foreman Bruce Byrd.Employees at the plant started discussing the advisabilityof joining a union about mid-February 1971. Morris sug-gested a strong union such as the Teamsters and persuadedthe other employees that the Union would be best for them.On or about February 25 Morris went to the Teamstersunion hall and picked up union authorization cards whichhe thereafter distributed to the employees before and afterwork and during the lunch period. By March 3 he hadobtained the signatures of a majority of the employees onthese cards and delivered them to a Teamsters union repre-sentative. On that date, as already noted, a Teamsters repre-sentative delivered to Respondent's offices a letter, claimingthat the Teamsters represented the employees, requestingrecognitionand suggestinga bargaining conference onMarch 3.After the interrogation of some of the employees by Fitz-gerald, which has already been described, two of the work-ing supervisors,BruceByrd and John Sheppard, were calledinto Respondent's office on or about March 3 and informedby management representatives that because they were su-pervisors, they would not be permitted to belong to theUnion and that they should get back the union cards whicheach confessed having signed. At this interview, they wereasked who had passed out the union cards and they dis-closed that it was Morris who had done so.On that night or the following night, when employeesRonny DeLis a and Claude Riley were working on ma-chines ratherthan assistingat cleanup work as theynormal-ly did, Fitzgerald, walking past Morris, greeted him withsome such remark as, "How are you feeling" or "How areyou doing tonight." According to Moms' creditedtestimo-ny, he replied that he had a lot of work to do that night .5On the next day, apparently on March 4, Bruce Byrd toldMorris that Fitzgerald wanted Morris to turn in the keys tothe post office box and to the back door becauseRespon-dent was settingup some newprocedures and Morris hadnever received an "security clearance" for Respondent'splace of business though Fitzgerald knew he had a securityclearanceat his last place of employment). Fitzgerald statedthat someone would be at the plant on Saturdays earlyenough to admit the driver making the Fort Lauderdaledeliveries.He told Morris that he was splitting the FortLauderdale runs between Morris and employee Carter andthat Carter would make the run on the following Saturday.He also stated that Morris would not be picking up the mailfrom the post office or making bank deposits any more; hewould not have to help cleanup any more, remarking thatMorris had complained the night before about having toomuch work to do; Morris was not to come to the front officeany more for any reasonunless clearedby Fitzgerald; Mor-riswas to stay in the bindery area and not talk to anyemployee excepton business;and when Morris returnedfrom a delivery he was to report directly to the binderyforeman who was to find work for him. Both Bruce B rdand Leon Dillard (who was in direct charge of the binderoom while Byrd was on vacation between March 5 and 155),toldMorris that they had instructions from Fitzgerald tokeep Moms busy and keep him from talking to anyone.On an occasion during the following week as Moms start-sFitzgerald's version is that Moms replied that he was tired, not gettingmuchsleep,the longtripswere wearing him out,that he was putting in toomany hours,and had been feelingbad. Asidefrom the fact that Momsemphatically denied making any remark other than that described in the textabove,he impressed me from his demeanor on the witness stand as a morecredible witness than Fitzgerald.Moms was a very energetic young man andhad wantedall the overtime he could get.His version appears more reasona-ble than that of Fitzgerald and I credit it. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDed to leave the bindery area to make a delivery, employeeDeLisle gave him a dollar bill and asked him to pick up apackage of cigarettes while Morris was out on the delivery.Fitzgerald saw the episode and immediately came up andasked what the " ayoff" was about. When DeLisle ex-plained, Fitzgeralltold the employees that he did not wantMorris stopping anywhere to make a purchase (as Morrishad sometimes done in the past) but that if there was acigarette machine at the place where Morris made the deliv-ery, it would be all right for Morris to purchase a packageof cigarettes.About quitting time on March 11, Fitzgerald handedMorris an envelope containing Morris' paychecks, se-verance pay, and vacation pay and told Morris, "Here, wewon't be needingyou anymore." Morris asked why andFitzgerald replied, "Well, we have lost Brownell Fort Laud-erdale." Carlton Carter, a regular bindery room employeewho had some previous experience at driving for Respon-dent, was assigned to Morris' truckdriving duties, includinthe deliveries to Fort Lauderdale, until that part oRespondent's business with Brownell was discontinued inearly April:The election took place on April 30. After the polls hadclosed and some of the employees were going home, Morriscame to the plant parking lot to ascertain how the electionhad turned out. Drew Vaughan, observing him, waved himoff the lot, telling him, "You're on private property, boy."Thereafter, in early June, Morris received a telephone callfrom Fitzgerald at the place where Morris was then work-ing.Fitzgerald told him that Respondent was thinkingabout assigning its driver, Carter, to ajob as helper-appar-ently on a press, since that is the work he was doing laterin June-and asked Morris if he would be interested ingetting his job back. Morris replied, "Yes, very interested."After a long pause, Fitzgerald asked how much notice hewould have to give his present employer, and Morris re-sponded, "About 3 weeks." Fitzgerald remarked, "That's anawful long time, isn't it." Morris explained that it wouldtake about that much time to train someone to do the jobMorris was doing. Fitzgerald then stated, "O.K. I'll be get-ting back in touch with you" and hung up. He never calledMorris again. Instead, he hired another driver who workedabout a week and quit. He then hired still another driver.Fitzgerald testified that he eliminated Morris' overtimebecause of Morris' statement the night before about theamount of work he was having to do, in response toFitzgerald's casual greeting.As already noted, I credit Mor-ris' testimony that he was not complaining of the amountof work he was having to do but was only commenting thathe had a lot of work to do that night, a true statementbecause two of the employees who normally assisted him atcleanuwork were working on machines that night. Buteven ifpI credited Fitzgerald's version of what Morris said,Iwould nevertheless conclude that Fitzgerald was takingvindictive action against him because of his union leader-ship.I regard it as significant that in making such drasticchanges in Morris' accustomed duties, Fitzgerald did notask whether Morris wanted his overtime reduced or elim-inated.Moreover,in eliminating those duties which normal-ly took him throughout the plant and in admonishing hisimmediate supervisor to see that he talked to no one excepton company business, I am convinced that Fitzgerald in-tended to insure that Morris would no longer be able topromote the Union's interest. No such restriction againsttalking had theretofore been in effect for Morris or anyother employee.I find that Respondent on or about March 5, 1971, elim-inated all overtime work for Morris and changed his workassignmentsbecause of the leading role he had taken inorganizing Respondent's employees and that such conducton the part of Respondent was in violation of Section8(a)(1)and (3) of the Act.Let us consider now the allegation that Respondent dis-criminatorily terminated Morris' employment on March 11.Respondent, as already noted, contends that it terminatedhis employment on that date because of its loss of that partof the Brownell business which required Respondent to de-liver the Florida west coast and Fort Lauderdalemagazines.It is undisputed, however, that the west coast business re-quiredMorris to make only about two trips a month,averaging 5 hours each, and that the Fort Lauderdale deliv-eries were always made on Saturdays, taking about 10 hourseach trip, for which Morris was paid at an overtime rate.Moreover, Respondent's records show that the three bind-ery department employees who had been sharing overtimework with Morris (DeLisle, Riley, and Carter) continuedafterMorris' termination to perform a substantial amountof overtime work, indeed, a sufficient amount of overtimeto have furnished Morris 40 hours a week of work with someovertime to spare for all .6It is noted, moreover, that employee Carter, to whom thedelivery to Fort Lauderdale was assigned on the Saturdaypreceding Morris' termination and who was assigned reg-ularly to the job of driver after Morris' termination, hadbeen scheduled to take a 2-week vacation commencing onthe Friday before the Saturday delivery. When Fitzgeraldasked Carter to make the trip, Carter proposed postponinghis vacation but Fitzgerald suggested and Carter agreed toaccept a check in lieu of the vacation. Thus, Respondent,while purportedly laying off Morris for lack of work, had somuch work to do that it could not permit Carter to take hisplanned vacation.Respondent's action in regard to Morris is also inconsist-entwithRespondent's policy, explained by BufordVaughan, to try to keep its regular employees working dur-ing slack periods. As Buford Vaughan testified, one reasonRespondent does not try to run two full shifts during peakPeriods and lets employees work overtime instead is that'we feel a certain moral responsibility for anyone we hireto try to keep them on if we possibly can." Fred Perretta,who during a previous period of employment with R®spon-dent had been pressroom supervisor for about 3 years andwho on several subsequent occasions had worked for Re-spondent on a part-time basis, explained that the Vaughanshad always " rided themselves in that they never laid- off afull-time employee regardless of the period" of his employ-ment if he had passed his required 90-day probationaryperiod. Respondent always found some other work for em-6Thus, the records show that during the weeks following Morns' termina-tion, beginning with the week ending March 17 and through the week endingJune 23, these three employees performed the following hours of overtime:Week endingOvertimeMarch 17496March 2460.2March 3177.6April 766 2April 1463.9April 2151.1April 2841 3May 567May 1253.9May 19539May 2661.1June 2641June 9484June 1663June 2355.1 VAUGHAN PRINTERS167ployees to do when their own work was slack. Fitzgerald tootestified that it was Respondent's policy to shift employeesaround in order to keep them busy and, avoid layoffs.Under all the circumstances, I have no doubt regardingRespondent's motivation in terminating Morris' employ-ment on March 11. I find that he was terminated becausehe had takena leading rolein organizing Respondent'splant and because Respondent desired to discourage itsemployees from continuing to support the Teamsters. Mor-ris' termination was therefore in violation of Section 8(a)(3)and (1) of the Act.I do not regardit as significantthat about 2 months afterMorris' termination, Fitzgerald called him at his new placeof employment and inquired about whether Morris wouldbe interested in getting-his job back. I note that Fitzgeralddid not in fact offer to reinstate Morris, but even ifFitzgerald's inquiry be construed as an offer, he in effectwithdrew the offer when he failed to get in touch withMorris again as he told Morris he would do after Morrisstated that he was very much interested in returning butwould have to give reasonable notice to his present employ-er.A chargeagainstRespondent alleging that Morris hadbeen discnminatorily terminated was then pending beforethe Board and it is a reasonable assumption that Fitzgeraldcalled Morris in the hope that Morris would decline an offerof reinstatement and thereby relieve Respondent of anyfurther backpay liability in the event Morris' terminationshould be found in violation of the Act. I find that theinquiry made by Fitzgerald did not constitute a bona fideoffer of reinstatement and Respondent's present obligationto remedy its discriminatory termination of Morris by nowoffering him reinstatement, with backpay, is unaffected byFitzgerald's inquiry.Block-Southland Sportswear, Inc.,170NLRB 936, 982, enfd. 420 F.2d 1296 (C.A.D.C.);NelsonIndustries,102 NLRB 780;J.H. Rutter-Rex ManufacturingCompany,158 NLRB 1414, 1533-34.2.The layoff of Fred Perrettaon April 2Perretta has been a journeyman pressman for over 20years. Prior to his last employment by Respondent begin-ning on August 27, 1970, he had worked for Respondent asa permanent full-time employee from May 18, 1959, to Oc-tober 28, 1963, when he quit. During the last approximately3 years of this prior employment, he had been Respondent spressroom foreman. Thereafter he did some part-time press-man work for Respondent for almost 2 months in 1969.When rehired in August 1970, he again did part-time workfor awhile, then after a 90-day probationary period becamea permanent full-time employee.'At the time he was notified that he was being classifiedas a permanent full-time employee, according to Perretta'scredited testimony, Fitzgerald told him that he would beeligible for certain company benefits, such as group insur-ance, and that he would not be laid off unless there shouldbe "an extreme slack period or an emergency of that sort."Throughout the time Perretta had been classified as a part-time employee, he was paid at the rate of $4 an hour, whichiTherecord does not show the exact time at which he became a probation-ary employee or a permanent employee.Perretta's testimony indicates thathe began working full-time from the commencement of his lastperiod ofemployment and that he would therefore have become a permanent full-timeemployee before December 1, 1970 Fitzgerald,on the otherhand,testifiedat one point that it was not until about 3 months before his termination thatFitzgerald ceased to be classified as a part-time employee.in any event, itisundisputed that Perretta was a permanent full-time employee prior to hislayoff on April 2.was more than the rate paid most of the other pressmen andhe continued to receive that rate after he started working asa full-time employee.8At a union meeting held subsequent to the filing of therepresentation petition, employees selected Perretta to actas the union observer at the election and as their spokesmanor liaison man.Two or three days prior to his layoff,PerrettastoppedDrew Vaughan as the latterwas passinghis press and en-gaged Vaughan in a conversation aboutseveralthings Per-retta had on his mind, including such thingsas occasionswhen Perretta had wanted to talk to Drew Vaughan or hisfather but could not get Fitzgerald to set up an appointmentfor this purpose-such as when Fitzgerald had proposedcutting Perretta's pay and when Fitzgerald, knowing thatPerretta needed a helper on his machine on account of aback injury Perretta had suffered, took Perretta's helperaway from him. During the conversation, Perretta informedVaughan that he had been chosen by the employees to actas the union observer at the forthcoming election. Vaughanasked if that meant that Perretta would be the employees'union representative and Perretta replied that he did notthink so and that no employee was permitted to be a unionrepresentative at that point. He told Vaughan, however, thatthe employees had decided that they wanted him to be theirspokesman in the union drive because he had had moreexperience in dealing with management than the other em-ployees but that he had made it clear to them that unlesstheywere unanimousin selecting him, he would not acceptthe job. Perretta told Vaughan that all but one or two of theemployees had accepted him and he believed that those oneor two would change their minds. During the conversation,Perretta and Vaughan also discussed the workload and theloss of a major portion of the Brownell account. Vaughantold Perretta that although the Company had lost some ofthe Brownell work, it was getting more work to take up theslack and that the loss of Brownell work would not affectthe employment of anyone. He assured Perretta that theCompany was "solid."On Friday, April 2, about 3 p.m. (2 or 3 days after theconversation above related), PlantManager Fitzgeraldcame to Perretta's work station, asked Perretta to shut thepress down, and told him that on account of a loss of Brow-nell work Responednt was laying him off but would recallhim later if it needed him. Fitzgerald explained that Perrettawas selected for layoff because he had the least seniority ofthe four pressmen then employed and that Pelletier's presson which Brownell work was then being printed would beshut down on the following Monday. Pelletier was to takeover the operation of Perretta'spress.Perretta expressedsurprise, stating that he felt the Company'sbusiness was"solid" because that was what Drew Vaughan had told himearlier inthe week. He asked whether his talk with DrewVaughan had anything to do with his layoff and Fitzgeraldstated that it did not. Perretta reminded Fitzgerald that"before when we were slack, people were moved over some-where else and that he, Perretta, on prior occasions hadhimself been transferred in such slack penods."He suggest-ed a transfer to the bindery area, where there was plenty ofwork, or to a small press where the employees were `snowed8 In Decemberand January,after PressmanJoe Jonesdiscussed withFitzgeraldthe fact thatsome of the pressmen were dissatisfied over notreceiving as high a rateof pay asPerretta,Fitzgeraldsuggested to Perrettathat he takea cut inpay. ButPerrettarefused to work for lessthan $4 anhour and the subject of a cut in pay was dropped9 The above account is based principally on the creditedaccount of Perret-ta, not specificallydenied by Vaughan. Vaughantestifiedonly withrespectto Perretta's accountof the employees wanting himto act as their spokesmanin the union drive. 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDunder" with work, or to stripping or platemaking. Fitzgeraldindicated that he did not need Perretta in those areas butoffered him the job of feeder operator or helper at helper'sPay (about half of Perretta's rate) on the two-color press, ajob which required the lifting of stacks of paper, sometimeeavy, and feeding it to the press.10 This job was then beingperformed by Ronny DeLisle, who had less seniority thanPerretta in the press department. Perretta expressed an un-willingness to take DeLisle's job because, as Fitzgerald toldPerretta, DeLisle would then'have to be laid off and becausePerrettawas unwilling to work for less than thejourneyman's scaleof $4 an hour. Nevertheless, he asked'Fitzgerald for time to sleep on the offer and to talk it overwith his wife. Fitzgerald gave him only 2 or 3 minutes tomake up his mind. Perretta decided to take the layoff.About a half hour later Fitzgerald returned and gavePerretta his checks which comprised his pay for the weekending the preceding Wednesday (which included 13 hoursof overtime work), his pay for the 2 days of the current weekending April 4, in which Perretta had worked 1.6 hours ofovertime, his severance pay for 1 week in lieu of notice, hisaccrued vacation time pay, and his insurance premium forthe month, which had been deducted from his pay but notyet sent to the insurance company."Perretta testified that on the day he was laid off he hadstarted a medium-sized four-color process job and wasabout in the middle of his first color when laid off. Heestimated that it would take about 40 hours to complete thejob.Normally a pressman always completes the job towhich he has been assigned. Another pressman, Pelletier,testified that he took over and completed the four-colorpress job which Perretta had started and that he made outan IBM card, as he customarily does, showing the numberof hours of work he did on the job. Pelletier described thejob in graphic detail and I am convinced that Perretta didstart and that Pelletier did finish the job described by bothmen, despite the fact that Fitzgerald testified that he had noknowledge of the job which Perretta testified he was work-ing on when laid off and further testified that Respondent'srecords do not show work done on that job.According to the credited and undenied testimony ofPressroom Foreman Joe Jones, within about a week afterPerretta's layoff, he asked Fitzgerald why, rather than lay-ing Perretta off, Fitzgerald had not moved him to the multi-lit or duplicator department. Fitzgerald replied that he hadoffered Perretta the job of feeder operator and that thewagesin the duplicator department were way out of line andthat Perretta would have had to take a cut in pay. JonesremindedFitzgerald that during the preceding year whenPerretta had hurt his back, Fitzgeraldhad transferred himto the duplicator department while he was recuperating.Jones suggested that `it looks like we could do that again. 'Fitzgerald replied "that his talents were not needed u^there; in other words, that that was beneath his dignity."Respondent contends that in laying off Perretta, it wasmotivated solely by a slackin itspressroom work occa-10 Fitzgerald knew that Perretta had sustained a back injury during theyear before which had made it difficult for him to lift heavy loads.Perrettahad complained to Fitzgerald a few months earlier when the helper on hismachine had been taken from him,and this is one of the grievances againstFitzgerald which Perretta had mentioned to Drew Vaughan a few daysbefore.11The account of Perretta's layoff is based principally on his testimony,corroborated in substantial part by the testimony of Fitzgerald.i2At the time of this conversation,Jones was a pressman and not a supervi-sor.He had voluntarily relinquished the position of pressroom foremanabout September 1970, then resumed that position again about 2-1/2 monthspoor to the hearing in this case.sioned by its loss of about two-thirds of the work Brownellhad been furnishing it. It denies that it was influenced byPerretta's disclosure only 2 or 3 days prior to his layoff thathe had been selected to serve as the union observer at theelection and that the employees had wanted him to be theirunion spokesman.There can be little doubt that in April work on the largepresses was beginning to slacken despitenew customers.Even if Respondent had not lost the Florida west coast andFort Lauderdale part of the Brownell account, pressroomwork would normally have started declining in mid-Marchor early April for, as Drew Vaughan testified, the amountof work for Brownell would be falling off with the end ofthewinter tourist season and it was still too soon forRespondent's principal work, geared to the citrus season, toincreasepressroom work substantially. Respondent musthave been aware when it made Perretta a permanent full-time employee that there would be short periods of time,particularly between about mid-April and late July or earlyAugust (when the peak period Tor pressroom work onRespondent's citrus fruit brochures is normally reached)when there would be a decline in pressroom work but anincreasein the lytho-prep work. A certain amount of trans-fer of employees to areas where they were needed most, ashad been done in the past, must have been contemplated.A careful examination of Respondent's records showingthe number of hours worked by pressmen in the press areaand in the duplicator area where two small presses or dupli-cators were used, shows that between the week ending April7 (during which Perretta was laid off) and the week endingMay 26 during which Respondent resumed its employmentof four pressmen) the employeesin these areasperformeda large amount of overtime work. These records show thatthe threepressmen remainingafter Perretta's layoff werepaid for 19.7 hours of overtime work during the very weekin which Perretta was laid off and that he was paid for 17.6hours of work, thus supplying 37.3 hours for Perretta ofregular pressroom work if the others had worked only thenormal 40 hours. These records show that during the re-maining 6weeks before a fourth pressman was hired, theremaining pressmenwere paid for the following number ofovertime -Hours:Week endingOvertime hours on threepressesApril 1434.7April 2121April 2834.6 (including 3.8 hoursworked by Beatty fromduplicator area)May 540two employees;in addition, 24.1 hoursworked by LaMay be-fore discharged)May 1231.6 (b two employees;in addition, 24.hoursworked by new employ-ee Taylor)May 1937.1Respondent's records also show that in the duplicator orsmallpress area, wherePerrettahad worked at his regularrate of pay for several weeks in 1970 while recuperatingfrom a back injury, the two regular employees there workeda substantial amount of overtime.13 Indeed, the workloadbecame so heavy that for the weeks ending April 21, April28, and May 12 another employee, Viano, was brought in13 Pressman Jack Pelletier had also,during his 2-1/2 years of tenure withRespondent,worked from time to time on the small duplicator presses. VAUGHAN PRINTERS169to do part-time work on one of the duplicators and also tohelp in repairingLaMay's press in the pressroom. More-over,during the week ending May 12 still another employee,Esparza,appears to have been brought into work as aregular third operator of the duplicator machines.14 If thisadditional help had not been brought in, the overtime paidfor operating the duplicator presses(not even counting thehours for which emplo ee Beatty was paid for operating aletterpress) from Aprily7up to the week ending May 19would have been as follows:OvertimehoursWeekon threeendinit,pressesApr.14Apr.21Apr.28May5May12May1934.72134.6(including 3.8hrs. worked byBeatty fromduplicator area)40(by 2 employees;in addition 24.1hrs. worked byLaMay before dis-charged)31.6 (by2 employees;in addition, 24.3hrs. worked by newemployeeTaylor)37.1Accordingly, if Respondent had followed its policy de-scribed by Buford Vaughan of feeling a moral responsiblili-ty for keeping its permanent employees on if it possiblycould,it is a resonable inference that Respondent during theapproximately 6-week period following April 2 would havekept Perretta busy at the regular pressroom work performedby the other three pressmen on overtime and at a sufficientamount of work on one of the small presses or duplicatormachines,or at other types of work he had previous l doneduring slack periods,tomake up a 40-hour week.sy)Drew Vaughan testified that since he has been presidentand even before,"if it becomes very obvious that we aregoing to have dead times,so to speak,or times of no actualproduction,it has been my policy and the Company's policyto layoff as required,but not unless required."Ido notinterpret this statement of Respondent'spolicy as beinginconsistent with Buford Vaughan's testimony about Re-spondent feeling a moral responsibility for keeping its reg-ular employees on its payroll if it possibly can or with14The record does not show whether Viano and Esparza were newly hiredor were transferred from some other area of the plantis In addition to working on the duplicator machines,Perretta had, whilea part-time employee, previously worked in the stripping or lytho-prep de-partment Also, during slack periods, Perretta and other employees wereassigned to do maintenance work on the machinery and to paint walls Whileworking part time for Respondent as well as part time for other employersPerretta was paid the journeyman rate of $4Perretta's statement that both Drew Vaughan and BufordVaughan had always "prided themselves' in being able tofind work for its permanent full-time employees duringslack periods rather than laying them off. Nor is DrewVaughan's statement inconsistent with Fitzgerald's state-ment that it was Respondent's policy to try to shift work-loads around to keep employees busy and try to avoidlayoffs.16 In view, however, of the amount of work availablefor Perretta both on the large presses as well as on the smallpresses and in other areas where he had previously worked,I am convinced that Respondent was not following its stat-ed policy in laying off Perretta. The only option given Per-retta-taking over the helper or feeder operator job thenbeing performed by DeLisle, who was alsoapermanentfull-time employee but had less seniority than Perretta-was not, in my view, an option which Fitzgerald expectedPerretta to accept. Aside from a natural reluctance by Per-retta to cause DeLisle to lose his job, that job was clearlyinappropriate for Perretta. It not only paid about half thatwhich Perretta was being paid, but it was a relatively un-skilled job consisting principally of helping a pressman bythe lifting and carrying of stacks of paper and feeding it tothe machine of the pressman to whom he might be assigned.I cannot believe that Fitzgerald was serious in offering sucha position to Respondents former pressroom foreman, ad-mittedly a highly qualified craftsman.Drew Vaughan's testimony that although Respondentwas getting new orders daily they were not sufficient toreplace the business from Brownell which it had lost andthat for that reason he and Fitzgerald finally decided a weekbefore Perretta's layoff that Respondent would have to layhim off is not credited. I am convinced that despite a sea-sonal slump in the work being done on the large presseswork in other areas of the plant was plentiful and that DrewVaughan was telling the truth when, a few days beforePerretta's layoff, he told Perretta that the Company's busi-ness position was "solid."The true reason for Perretta's layoff, I am persuaded, isPerretta's disclosure to Drew Vaughan 2 or 3 days earlierthat he had been selected as the union observer in the repre-sentation election to be held and that the employees wantedhim to be their spokesman on union matters. In reachingthis conclusion, I have considered, in addition to the mattersalready mentioned, the fact that Respondent's workweekends on Wednesday and if Respondent had in fact decidedon Friday of the preceding week to lay him off, as DrewVaughan testified, it would seem logical that this wouldhave been done at the end of the workweek on Wednesdayrather than on Friday. In this connection, I note that Fitz-gerald, in explaining why Morris was laid off on a Thursday,16Fitzgerald testified that during Perretta's most recent period of employ-ment, three otherpressmen, James Awley, Ward Lynd, and Herbert Gruber,had been laid off James Awley, also referredto as JamesIvey, worked forRespondent only 3 or 4 months on the small MGD duplicator press andalthough described by Fitzgerald as a regularfull-time employee,was "re-leased" in January 1971 under circumstances not shown in the record WardLynd started working regularly and full-time for Respondent in 1970 at thebeginning of the second shift which Respondent operates during peak timesand was laid off at the end of the season when the workload dropped off.He was an "all-around man," working in the bindery room on the letterpressand on a duplicator press but never worked on a large press Herbert Gruberwas laid off after working for Respondent for a "very short time" in 1970 onthe second shift on the single-color press Perretta operated on the first shiftHe was rehired in June 1971 The employment history ofthese men suggeststhat although they may have worked full time while employed, their work wasin fact seasonal in nature and that they may not have expected work aspermanent employees in any event, the record does not show whether at thetime of theirterminationsthere was other work available for them which theywere qualified to perform, as the record shows there was for Perretta whenhe was laid off 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that layoff papers were normally made out on Wed-nesday but that Moms was not laid off until Thursdaybecause he was absent on Wednesday.Somewhat inconsist-ent, it seems to me,isFitzgerald's explanation for layingPerretta off on Friday rather than on some other day. Hetestified:"Well, the end of a week is Friday,everyone hadtheir checks on Friday,the workload was set,and we couldrelieve ourselves of his burden on the payroll."In Perretta'scase, it seems apparent,thatwhen Perretta and DrewVaughan were havingthe frienc..y discussion on Tuesday orWednesday in which Perretta disclosed his union leadershiprole, each was being very frank with the other and it wasonly afterwards and upon discussing the matter with Fitz-gerald that he and Fitzgerald came to the conclusion thatthe layoff of Perretta should be effected in a further effortto discourage allegiance of the employees to the Union andin the hope that the Union could be defeated at the polls.It is accordingly found that Respondent's layoff of Perrettaon April 2 was in violation of Section 8(a)(3) and(1) of theAct.Respondent never recalled Perretta to work even when itsbusiness needs required it to hire another pressman.Fitzger-ald testified that he did not consider recalling Perretta towork because of a sympathy card received by BufordVaughan,purportedly from Perretta and his wife, just afterthe Union won the election.According to the mutuallycorroborative and credited testimony of Perretta and hiswife,the latter felt bitter about her husband having lost hisjob with Respondent and about their having to give up theirhome in Orlando which they had recently purchased. Uponlearning of the Union's victory at the polls on Apri130, shetold Perretta that from Respondent's point of view this wasthe worst thing that could happen to it and that she wasgoing to send a sympathy card.Perretta thought she wasjoking and did not learn that she had in fact sent such a carduntil a week later when employee Jones told him about itover thephone.The card which Mrs. Perretta sent wasaddressed to Buford Vaughan,chairman of Respondent'sboard of directors,and mailed on May 1. On the card,underneath the printed message,"There s little we can saysym-to you,yet may these words convey the understanding sym-pathy in both our hearts today" there appeared in Mrs.pathyhandwriting, "Next you should drop dead! Mar-ion & Fred Perretta."Fitzgerald later learned throughRespondent's counsel that it was Mrs. Perretta and not FredPerretta who had sent the message to Vaughan.''Withoutany knowledge by Perretta even at the time of the hearing,his wife later mailed a pigeon feather in an envelope toBuford Vaughan,with no indication on the envelope as tothe identity of the sender.In its bnef,Respondent argues that Perretta,by failing todisassociate himself with what his wife had done,should beconsidered as having condoned her conduct and that hisfailure to take affirmative steps to apologize to Respondentor disavow her conduct warranted Respondent in not recall-ing him.I do not agree.The "drop dead"message on thesympathy card was not a threatening note, as Fitzgeralddescribed it, but an immature and tasteless way of gloatingover the Union's victory at the polls.There is no evidence17On cross-examination of Perretta by Respondent's counsel, it wasbrought out that about a weekbefore thehearing Perrettawas told bycounselfor the GeneralCounsel that Buford Vaughan had undergonesurgery andthat Perretta had told the General Counsel,"I'm very sorry."He furthertestified that he did not know that Buford Vaughanhad been ill and did notknow even at the time of the hearing whetherVaughan had any surgicaloperation when the sympathy card was sent. Respondent does not mentionthe surgery in its bnef and I shall assume that it was not failing to recallPerretta because of any misinterpretation of the sympathy card.that Respondent interpreted it otherwise. It was not suchegregious misconduct, even if it had been done by Perrettahimself,aswouldmake him unfit for service atRespondent's plant. The incident, therefore, may not berelied on by Respondent to relieve it of its obligation toremedy the unfair labor practice of having discriminatorilylaid him off because of his union leadership role.D.The Postelection Terminations ofLaMayand Pelletier1.John LaMayFollowing Perretta's layoff, it was necessary for the Un-ion to chose another employee to serve as its observer at thepolls.Rather than have the employees chose another ob-server, Union Representative Witt decided that on April 30,election day, he would ask the first employee to his left ashe entered the plant. That person happened to bePressmanJoe Jones. Jones declined to serve. The next person to Witt'sleft was pressmanhelper, DeLisle. He also declined. Press-man John LaMay, the third employee asked, agreed to anddid thereafter serve as the union observer at the polls.On Monday morning, May 3, following the election onthe preceding Friday, when LaMay started operating hispress, he heard a loud crunch noise and shut his press downimmediately to investigate. He found that a pin wrench,which he normally kept on what he called a tool keeper'sledge of themachine, located above a catch tray and on aportion of the machine not visible from the operator's side,had fallen into the drive chain breaking a bearing andbracket, among other things. After extricating the brokenpin wrench, he reported the accident to Fitzgerald andDrew Vaughan who were in the production office. DrewVaughan remarked, "Gee, that's too bad. We'll have to finda better place to keep the tools." Fitzgerald went back to themachine with LaMay to investigate the damage. Theyfound thatextensivedamage had been done. Fitzgerald toldLaMay that he would have to clean the press by hand andassignedhim to operate Respondent's other single-colorprAsess.LaMay startedcleaning the press,Fitzgerald waspaged to the office. Fitzgerald reported to Drew Vaughanthat due to LaMay's carelessness major damage has beendone to thepress, that it would have to be shut down forsometime,and that the repair bill would be costly. Theydecided to discharge LaMay. Fitzgerald then went to La-May's press and told him that he knew it was an accident,that he would rather see it happen to anyone else, and it wasunfortunatebut that Respondent was going to have to dis-charge him. As LaMay accompanied Fitzgerald to the of-fice, Fitzgerald told him, "I wish this was avoidable, but wecan't let you get away with this."Either at the time of his discharge or a few days laterwhen LaMay returned to the plant to talk to Fitzgeraldabout hisinsurance,LaMay expressed the view that thevibration of the machine had caused the wrench to fall fromthe ledge where he normally kept it. Fitzgerald disagreedwith thisdiagnosis.Another possible explanation, whichLaMay testified he had just thought of during the course ofthe heanng, was that the pin wrench could have moved andsubsequentlyfallen as aresult of LaMay having washed themachine whileitwas runningat high speed at the end of theday on the preceding Frida . Much testimony was given atthe hearing as to the possiblecause of theaccident but afterstudying all the evidence, one can only conjecture as to whathappened, as did thewitnessesat the hearing. Respondentconcedes that it has never thought LeMay intentionally did VAUGHAN PRINTERS171any damage to the machinery. Since LeMay was the onlyperson operating his press and using the pin wrench duringthe period preceding the accident and he normally kept thewrench in a place which Fitzgerald considered not a properplace for the tool, it is a reasonable conclusion that Fitzger-ald and Drew Vaughan considered the accident in someway due to LaMay s carelessness.The General Counsel contends that Respondent, in dis-charging LaMay while failing to discharge or even disci-pline two other employees whose machines were damagedby accidents, was according disparate treatment to LaMaybecause of his having served as a union observer at the pollsa few days earlier. The other two accidents, however, werehardly comparable to that occurring on LaMay's press. Oneof these involved a small MGD duplicator press being oper-ated by James Awley in December 1970. In attempting toeliminatean ink toning problem, he jogged the press, caus-ing a pinball to revolve and hit a rubber composition roller,knocking a chip off it. The repair bill on his machine wasonly $55.64, plus a service charge, and the machine contin-ued to operate between the period of the accident and itsre air. The other accident to which the General Counselrefers wasone occurring about 2 years earlier to the pressbeing operated by Joe Jones. The latter accident, however,was caused by the breaking of a worn collar, the conditionof which had been reported to but not remedied by manage-ment. It was not in any sense attributable to negligence onthe part of Jones. Moreover the damage, which occurred ona Friday, was repaired over the weekend by Jones workingwith a press repairman, whereas it took 10 or 12 days torepair and overhaul LaMay's machine. The accident to La-May's press, on the other hand, although it may not havein fact been due to any fault on the part of LaMay, occurredunder such circumstances as to lead management rea-sonably to believe thatcarelessnesson his part was some-how involved, and the repair bill was a major one. TheMiehle press representative who did the repairing of thedamages as well as a generaloverhaul job on the pressfollowing the accident testified that upon initially exam-ining the damage he estimated the cost of necessary partsin repairing the machine would be about $2,000, but that hefound more damaged parts needed replacement as he start-ed dismantling the press.18Following LaMay's discharge, some of the other employ-ees, upsetover the discharge, sought to induce Respondentto take him back.PressmanJoe Jones told Fitzgerald thathe "did not think it was a good idea to let a man go forsomething like that." Another pressman, Jack Pelletier, un-der circumstances described in more detailinfra,expressedtoDrew Vaughana willingnessto circulate a petitionamong the employees to reject the Union which he believed90 or 95 percent would sign if it would result in LaMay'sreinstatementand he talked to several employees who werewilling to trade the Union for LaMay. Fitzgerald concededthat LaMay was a fine pressman and in letters of rec-ommendation given prospective employers stated that he"didn't think they could find a better pressman" than La-May. Fitzgerald, finally, told Jones, after the latter becamepressroom foreman, to seek out LaMay and offer him reem-ployment, but Jones could not locate him at that time and"Although numerous invoices here introduced covering parts, shippingcharges and labor, neither Respondent nor the General Counsel have at-tempted in their briefs or at the hearing to show the precise amountproperlyallocable to the accident.These figures were not available to Respondent atthe time it decided to discharge LaMay and can be of value only in a generalway to show some substance to Fitzgerald's initial assessment of damage tothe press as being major.he has not yet been reinstated.In all the circumstances, I am persuaded that despitedisappointment over the Union's victory, Respondent harb-oured no animosity toward LaMay for having accepted theassignment of union observer at the polls on the Fridaypreceding his discharge and was not motivated by that fac-tor in discharging him. The discharge was therefore not inviolation of Section 8(a)(3) or (1) of the Act.2.Jack Pelletier's discharge;allegedindependent violations ofSection 8(a)(1)Pressman Jack Pelletier was discharged by Fitzgerald onJune 21 upon the occasion of his third reprimand allegedlyfor violating Respondent's rule against excessive talkingand visiting, and also for insubordination in connectionwith the reprimand.Because Respondent's motivation indischarging him is closely related to the General Counsel'scontention that Respondent independently violated Section8(a)(1) of theAct bymore strictly applying and enforcingits no-talking rule after the advent ofpthe Union to employ-ees suspected of being union advocates and by attemptingto have the employees repudiate the Union,testimonyabout these alleged independent violations of Section8(a)(1) will be treated in connection with the allegation thatPelletier was discriminatorily discharged.Pelletier was hired by Respondent on January 23, 1969,as a feeder operator on a two-color press and thereafterprogressed to the position of pressman on that machine.During his tenure with Respondent,he had operated alltypes of presses, both the large and small,used b Respon-dent.He signed a union card on February25, 1971, whichwas given to him by Dennis Morris.Pelletier received his first reprimand a few days afterRespondent received the March 1 union request for recog-nition and bargaining.He had left his machine running,with his helper,Ron DeLisle,watching it, and had come toa sink 6 or 9 feet fromLaMay's press to wash his hands andhis coffee cup preparatory to getting a cup of coffee fromthe stripping room.While at the sink,he asked LaMay-who had no helper and therefore could not leave his presswhich was then running-if he could get LaMay a cup ofcoffee.LaMay declined the offer.As Pelletier left for thestripping room,Fitzgerald approached LaMay and askedwhat he and Pelletier had been talking about.When LaMayexplained,Fitzgerald replied that it was not Pelletier's jobto offer to get coffee for people and that he did not wantPelletier and LaMay talking and wanted each of them tostay by their machines.He added, "I don't know what I cando to keep Jack[Pelletier] at his machine."When Pelletierreturned to his press with a cup of coffee,Fitzgerald cameto him and told him that he and LaMay were developingthehabit of talkingtogethertoo frequently and he wanted elle-tier to stop talking to LaMay.iAs LaMaytestified,thiswas the first time he had everbeen told not to talk while working. He had always felt freeto talk as much as he wanted to while running his machineand never understood that there was any rule against talk-ing unless it interfered with one'swork.Pelletier,likewise,had never been reprimanded for a violation of Respondent'sso-called"no talking"rule. According to Pelletier,there wasabsolutely no enforcing of this no-talking rule prior to theadvent of the Union. He testified: "I talked to several em-ployees. I sang.In fact I tried to spread some cheer andsome enjoyment throughout the whole shop,and-I was not19The above account is based on the mutually corroborative testimony ofthe three men involved. 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe onlyemployeetalking or going from department todepartment 'Let us pause at this point to ascertain the nature of thisso-called no talking rule.As Fitzgerald testified,Respon-dent has a "no talking"rule which forbids employees toengage in excessive talking and excessive visiting where thisisnot necessary in the performance of their duties. He ex-plained that employees are not forbidden to talk and havecontact with each other unless the privilege is "carried toextremes or excess."This rule,as Pressroom Foreman Jonesdescribed it, prohibited employees from engaging in lengthyconversations and from leaving their work area for the pur-pose of talking to fellow employees about personal mattersbut Respondent did not object to employees leaving theirwork areas for a cup of coffee and greeting or saying a fewwords to someone while getting coffee.PelletierwasagainreprimandedforviolatingRespondent's no-talking rule about March 26.Fitzgerald'saccount of this incident,which I accept as being substantial-ly accurate,is that while seated at his desk in the productionoffice,he first saw Pelletier's helper go to the sink area, thensaw Pelletier,while his machine was operating,walk about20 feet away and talk to LaMay for several minutes. WhilePelletierwas talking to LaMay,the helper returned andworking about 10 feet from the controls on the press,startedloading a lift of paper. Pelletier then, without first goingback to the controls,went over to talk to his helper.Pelletierdid not return to the delivery or controls end of the pressuntil Fitzgerald started approachingPelletier and was about50 feet away.Fitzgerald told Pelletier that he had beenabsent from his machine too long and that he was givingPelletier a second warning.He stated that he considered thissecond offense more serous than the first because he- hadleft the press running with no one present to stop it in casea sheet should jam or some other malfunction should occur.Pelletier claimed that he had been in communication withhis helper at the sink and that he had needed to check theliftof paper to see if it was off-set. Fitzgerald replied thatPelletier did not have to leave his machine to inquire aboutthat.Upon that occasion,Pelletier requested and Fitzgeraldarranged for Pelletier to confer with Drew Vaughan aboutthe reprimand.At the conclusion of that interview, DrewVaughan left it up to Fitzgerald as to whether the repn-mand-a written one-would remain in Pelletier's file. Fitz-gerald adhered to his original action and,according toPelletier,stated that the warning would remain in his file for3 months and that if during that period there was occasionfor a third warning,Pelletier would be suspended.Pelletier was one of the employees called away from hiswork and interviewed by Buford Vaughan a few days beforethe election.Albeit,in response to Vaughan's statement thathe "thought we could win,"Pelletier 4,ave the duplicitousreply that he "felt we could win also,'Vaughan was notfooled into believing that Pelletier was in fact onRespondent's side in the election campaign,for he recom-mended that Pelletier talk to employee Joan Hendrix (whowas doing art work for Respondent's campaign materialpreceding the election)and hear about her bad experiencewith a union.Although Vaughan had not specifically toldPelletier to talk to Hendrix during working time,PelletierunderstoodVaughan tomean that he should do so and, aspreviously noted,told Vaughan that he had already beenreprimanded twice for leaving his work area to talk to otheremployees and was afraid that if he left to talk to Hendrix,he would be reprimanded or possibly fired.Vaughan as-sured Pelletier that he would talk to Fitzgerald and thoughthe could straighten the warning out. lie stated,however,that "there was a definite trend in the way all of the employ-ees were talking" and that management had noticed it. Pel-letier expressed the view that Fitzgerald was doing his jobto the best of his ability but had not had a vacation in 2years and needed one. Pelletier did thereafter talk with em-ployee Hendrix for 15 minutes to a half hour during work-ing timeand received no reprimand for doing so. Fitzgeraldtestified that he was unaware that Pelletier or any otheremployee had talked to Hendrix and this is not implausiblesince during the week preceding the election,BufordVaughan was taking employees away from their workingareas to talk to them for extended periods of time andFitzgerald, if he missed them from their work stations,would presumably attribute their absences to Vaughan'sattempt to persuade them to vote against the Union.On election day there occurred an incident involving Pel-letier which the General Counsel apparently considers sig-nificant in that it brought Pelletier's union loyalty tomanagement's attention in an unfavorable light. Towardthe end of the voting, two working supervisors, Byrd andSheppard, whom the Union considered eligible and Re-spondent considered ineligible to vote, had not appeared atthe poll. Upon learning from the Board agent in charge thatthey would be permitted to vote under challenge, Pelletier,accompanied by employee Reid, went to the productionoffice to get them. Byrd and Sheppard were inside withBuford Vaughan, Assistant Production Manager Burton,and Respondent's counsel, with the door closed, when Reidcalled out, in a voice loud enough for those inside to hear,that Byrd and Sheppard were entitled to vote. No one frominside the office responded and Pelletier and Reid returnedto the voting area. They came back a few minutes later afterthe poll closed, in the company of the Board agent and thecompany and union observers. According to Pelletier, DrewVaughan was also going into the office and as he walkedpast Pelletier commented, "It was a dumb thing to do,wasn't it." Since Drew Vaughan had apparently not evenbeen in the office at the time Pelletier and Reid had soughtto have Byrd and Sheppard come out and there is no show-ing that he even knew of Pelletier's and Reid's prior actionand since it is not clear that Vaughan's remark was evenaddressed to Pelletier I attach no significance to this re-mark.On Saturday, the day after the election (in which theTeamsters had won by a vote of 14 to 3), Drew Vaughan,dressed in a dark suit, sat in the production office, fromwhich glass panels gave him a view of the production areaof the plant, for quite awhile without switching the lights onas he usually did. There was, however, sufficient light fromthe brightly lighted production area to enable him to readif he wished to do so. As he testified, he was disappointedover the results of the election and sat brooding for some-time over the matter. While sitting there he saw RonnyDeLisle, a feeder operator on the press run by Joe Jones,leave his work station and talk with a woman in the binderyarea toward the rear of the plant andsentJones to tellDeLisle to get back to his work station and stay there.DeLisle had loaded the press with paper and the press wasrunning when he decided to go to the bindery area andinquire about an employee's son who was in the hospital. Hehad been in the bindery area less than 10 minutes whensummoned back to his work station. DeLisle had left hiswork area under similar circumstances in the past but hadnever before been reprimanded for doing so.While sitting in his office, Vaughan also saw Pelletierpunch out on the timeclock, then go toward the exit door.A few minutes later he saw Pelletier use the telephone in thecenter aisleof the plant, then saw the back door open andclose and believed that Pelletier had left the plant. A few VAUGHAN PRINTERS173minutes later, according to Vaughan he saw Pelletier reenterthe plant through the back door and walk over to the bind-ery area, out of Vaughan's view 20 After about 5 minutesVaughan started toward the bindery area to investigate butby the time Vaughan had proceeded only a few feet into theproduction area Pelletier walked out the rear door. Vaughanfollowed him to the parking lot and found him standinggbeside his car, with the hood raised. Vaughan inquiredwhether anything was wrong and Pelletier explained that hehad a leaky radiator and needed some water for the radia-tor.Vaughan replied that Respondent had no hose on theoutside of the plant and, to Pelletier's suggestion that he bepermitted to get some water from the inside of the plant,Vaughan responded, "Jack, do you really think it is that badthat you can't go down to the service station three blocksaway and fill it up down there?" Pelletier replied, "Youmean I can't have any water?" Vaughan again asked wheth-er Pelletier could not have his problem solved at a servicestation and accused Pelletier of having already gone backinto the plant once. Pelletier denied to Vaughan that he hadleft and returned to the building once before after checkingout but stated that he would drive to a service station forwater 21Itwas on the following Monday that LaMay was dis-charged under the circumstances already described. A dayor two thereafter, as Drew Vaughan was surveying the dam-age done to LaMay's press, Pelletier, who was operating anadjoiningpress, engaged Vaughan in a conversation aboutLaMay and the Union. The versions of the conversationgiven by Pelletier and by Vaughan differ substantially insome respects.According to Pelletier, he asked whetherLaMay would be taken back and expressed the view thatwhat had happened was an accident. Vaughan agreed thatitwas an accidentand stated that LaMay was a fine press-man. Vaughan remarked that "he was a little upset as tohow the election came out" and felt that his father, BufordVaughan, had received a "snow job." Pelletier then said thathe had notsnowedVaughan's father and told Vaughanabout the conversation with Buford Vaughan in which thelatter had said he thought "we" could win and aboutPelletier'sanswer that the Company had known how someof the employees were going to vote and had "figured that[Pelletier] wasfor the Union from the start." He told Pelleti-er that he thoughtPelletierwasthe union steward andwould be sittingacross the bargainingtable from the Com-pany. WhenPelletierdenied that he was, Vaughan said thatif he was not he would be, because he had certainmanage-ment capabilities. They then talked about the Union beinga bad thing and about what had happened to LaMay. In thisconnection Vaughan suggested that there was "a way ofeliminatingour problem,' that it wasillegalfor him tosuggest itand he would deny it if the subject came up later,but that there was a way ofeliminatingthe Union if 90percent of the employeessigneda petition stating that theywanted to drop the Union. He stated that he was unsureabout the percentage and would have to check with his20 Pelletier testified that earlier that morning when he went to the strippingdepartment for tubes in which to place samples which he had to take to thebindery area,he noticed Vaughan standing in some shadows watching himin the stripping area. For this reason,Pelletier explained,as he started toleave the plant he stopped in the bindery area and commented to one of theemployees that Drew Vaughan was in the office with the lights out and thathe was observing the employees.Pelletier then left immediately when he sawVaughan approaching.21The above account is based principally on the testimony of Drew Vau-ghan I do not regard it as material whether Pelletier had left the plant andreturned,as Vaughan testified,or whether this was the first occasion onwhich he had left the plant that morning,as Pelletier testifiedlawyer about that. Pelletier stated that he would talk tosome of the employees and get their views.Pelletier did talk to three employees, DeLisle, Jones, andMcFall, during the lunch period that day about signing sucha ppetition and suggested that it "might be a wad of gettinJohn LaMay back and getting rid of the tension. ' Jones andMcFall agreed to go along with the idea but DeLisle did not.Drew Vaughan summoned Pelletier to the converenceroom at quitting time that day and told him thatRespondents counsel had said that Respondent was mar-ried to the Union for at least a year and that the petitionthey had discussed would be ineffective. Pelletier toldVaughan of the results of his discussions with employeesduring the lunch period and Vaughan expressed apprecia-tion for what Pelletier had done. He then mentioned an-other possible way of eliminating the Union. He reportedthat his lawyers had predicted that on the basis of theirobservations in the past, if the employees simply boycottedthe Union and washed their hands of it, "the Teamsterswould drop the Company.,,Drew Vaughan, who was present and heard Pelletier'stestimony about their conversations, testified that "therewas a conversation, but different, a little bit, from the wayhe described it." Vaughan's version is that Pelletier told himthat a lot of the employees felt that they had made amistakeby voting the Union in and "would like to forget the wholething happened" and that it was Pelletier who suggested apetition in which 90 or 95 percent of the employees mightrepudiate the Union. According to Vaughan, he told Pelleti-er that he could take no part in any such plan and that hisattorneys had told him on the day of the election "notto discuss anything like this-not to discuss any union mat-ters."Nevertheless, after Pelletier had said that althoughmanagement could not participate in getting such a petitionsigned he and his friends could, Vaughan agreed to and didconsult counsel about the matter. After work that same dayhe relayed to Pelletier what his counsel had said, substan-tially as related by Pelletier. After giving this testimony,Vaughan added:Now there is one thing that was brought up that I failedto mention, and that was in the case of John LaMay.Jack Pelletier mentioned several times to me about it,itwas sure too bad about John-boy, I sure wish wecould get him back, and he even indiated to me that. if we'd ... rehire John LaMay, that that wouldclinch things and that everybody would go along withhim and his petition ... and I told him it was out ofthe question, I didn't see how we could.... So, nowgetting back to the conversation in the conferenceroom, he asked me again about LaMay, and at thistime I told him, I says, look, John was fired for adefinite cause. I said, I can't bring him back here, andI said if he wanted to go talk with Fitzgerald about thesituation, go ahead and talk to him but you're going tohave to talk him into it.Although Pelletier and Vaughan each testified to parts oftheir conversations which the other did not mention, theaccounts are not necessarily inconsistent except for the partrelating to which one of them proposed the circulation ofthe union renunciation petition. It does notseem reasonableto me that Vaughan would expect that 90 or 95 percent ofRespondent's employees could be inducedto sign apetitionrejecting the Union only a few days after they had voted 14to 3 to have it represent them. It would appear more likelythat Pelletier-upset over the discharge o Isis close friend,LaMay, and the tension in the plant caused by this dis-charge and by Drew Vaughan's conduct on the Saturdayafter the election-was the one who suggested the circula- 174DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion of the renunciationpetition in the hope of getting La-May back and havingthe plant revert to its former morePeaceful atmosphere.] therefore accept Vaughan's versionin this respect.With respect to the remainder of the testimo-ny of Pelletier and Vaughan regarding their conversations,Ido not consider their accounts as necessarily inconsistentand accept the testimony of each as substantially accurate.On the day following his conversations with DrewVaughan,Pelletier also talked to Fitzgerald about LaMayand the Union as Fitzgerald was looking at LaMay's brokenpress.According to Pelletier's undenied and credited testi-mony,Fitzgerald agreed with Pelletier that it had been anunfortunate accident and that LaMay was a fine pressman.Fitzgerald indicated that LaMay could come back in thefuture.Both talked about the Union being a "bad thing"and Fitzgerald expressed the opinion"that if the Vaughansgave that bald headed son-of-a-bitch [apparently referringto one of the union representatives]a couple of thousanddollars that the Union would be dropped.'During the approximately 6 weeks following the conver-sations above described,Pelletier's relations with DrewVaughan,according to Pelletier,improved noticeably. Pel-letier apparently based this appraisal on statements made tohim by Bindery Foreman Byrd (Pelletier's father-in-law)and by Pressman Jones after Pelletier on one occasion hadspent about 20 minutes away from his press,talking withByrd in connection with getting a rule-down an okay) ona job.Byrd and Jones later told Pelletier that Drew Vau-ghan had expressed the view that Pelletier had taken aninordinate amount of time talking to Byrd and had com-mented to Jones that if he had wanted to enforce the thirdwarning against Pelletier,he could have done so on thatoccasion.Itwas not until June 21 that Pelletier received his thirdwarning,followed by his discharge. Early that morning Pel-letier sent his helper to the stripping room to get a rule-downfrom Foreman Sheppard as to the correctness of a sheetwhich Pelletier had just run off his press and to inquire asto why blank pages appeared on the sheet being run.Withina few minutes,Pelletier followed his helper into the strip-ping room and he inquired of Sheppard about whether theblank pages were correct. Upon receiving an affirmativereply,Pelletier went over to a drinking fountain for somewater and from there went to employee Reid's work stationabout 10 or 15 feet awa.He was talking with Reid whenFitzgerald appeared andyasked what Pelletier was doing inthat area.Pelletier started explaining that he had come tothe stripping room for a rule-down and Fitzgerald askedwhether it took both him and his helper to pet a rule-downand whether Pelletier was getting his instructions from Reid,an apprentice stripper.Pelletier replied angrily that he didnot see why Fitzgerald"had his ass on his shoulders" thatday. There followed a few more angry exchanges by bothmen as Fitzgerald ordered Pelletier back to his work stationand Pelletier kept telling Fitzgerald,"get off my back."Pelletier did return to his press.A few minutes later Fitzger-ald came to Pelletier's press and resumed his inquiry as towhy Pelletier had been talking to Reid.Again there wereangry exchanges and Fitzgerald told Pelletier that he wouldhave to make out his final checks.When given his finalchecks,he was told by Fitzgerald that he was being termi-nated because of the third and final warning against talkingto other employees and being in an unauthorized area andbecause of insubordination.Under all the circumstances,Iam not convinced thatPelletier was discharged because of his union activities or todiscourage membership in the Union.He had been criticalof the Union subsequent to the election in his talks withDrew Vaughan and Fitzgerald and had even proposed get-ting 90 or 95 percent of the employees to sign a petitionrenouncing the Union in an attempt to get LaMay reinstat-ed.His relations with Fitzgerald and Drew Vaughan hadbeen relatively good since his talks with them.There wouldbe no reason to infer that Fitzgerald was motivated byantiunion considerations in provoking Pelletier into angeror insubordination on June 21.There is reason to suspectthat both men had been working under stress which causedeach to lose his temper in this unfortunate incident.Pelletierhad worked 63.2 hours during the preceding week. He hadbeen due to leave on his vacation on June 21 but had beenasked to delay his vacation for another week until a replace-ment could be obtained.Fitzgerald had not had a vacationin 2 years and probably needed one,as Pelletier and BufordVaughan agreed in discussing the matter prior to the elec-tion.Nor do I believe that Pelletier's discharge resulted fromany discriminatory application of Respondent's "no talk-ing" rule.According to Foreman Jones,whose testimonyappears to me to be more objective than that of most of thewitnesses,prior to the advent of the Union the rule had beenenforced now and then depending on the given situation,but most of the time it had not been enforced.It was Jones'observation that thereafter the rule was enforced "a littlemore"strictly but that enforcement had eased up during thelast 1-1/2 or 2 months before the hearing.I have no doubtthat this was true.A more strict enforcement, however, mayhave been due to an increased amount of talking and vis-iting by the employees during the excitement caused by theunion campaign and its aftermath or merely to a greaterawareness by management of the activities of its employeesduring this period.Except for LaMay and DeLisle,each ofwhom had been cautioned once,Pelletier was the only otheremployee,so far as the record shows,who was reprimandedfor violating the rule.In view of his outgoing,friendly na-ture and his propensity for trying to make the plant a hap-pier place in which to work, he appears to have been anatural target for any management representative bent onenforcing the rule.I have no doubt that he violated the rulemore frequently than other employees.I am not persuadedthat Respondent discriminatorily enforced its rule againstemployees believed to be union advocates or in order todiminish or extinguish solicitations or discussions about un-ion representation,as alleged in the complaint.Those alle-gations of the complaint will therefore be dismissed.Moreover,because I am not convinced that it was DrewVaughan,rather than Pelletier,who initiated the suggestionabout circulating the antiunion petition,I shall also dismissthe allegations of the complaint charging Respondent withseeking to induce employees to drop the Union in order toget LaMay back to work.I likewise find nothing unlawfulin other statements attributed by Pelletier to Drew Vaughanduring the course of his conversations with Pelletier. Thesewere for the mostpart in response to Pelletier's own remarksand were permissible under Section 8(c) of the Act.CONCLUSIONS OF LAW1.By coercively interrogating employees regarding theirunion sympathies and by interviewin employees during thepreelection period for the purpose of soliciting complaintsand impliedly promising to remedy those complaints, Re-spondent has interfered with, restrained, and coerced em-ppoees in the exercise of their Section 7 rights, in violationof Section 8(a)(1) of the Act.2.By eliminating overtime work for employee DennisMorris, by restricting the area and scope of his work, by VAUGHAN PRINTERS175forbidding him to talk to fellow employees except on com-pany business,and by later terminating his employmentbecause of the leading role he had taken in organizingRespondent's employees,Respondent has violated Section8(a)(3) and(1) of the Act.3.By laying off employeeFredPerretta because of hisselection by the employees as their union observer andspokesman,Respondent discriminated against him to dis-courage membershipin the Union,in violation of Section8(a)(3) and(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYof their rightto full reinstatement,upon application afterdischargefrom the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports,and all other records necessary toeffectuate the reinstatement and backpay provisions of thisrecommended Order.(d) Post at its operations in Orlando,Florida,copies ofthe attached notice marked"Appendix B."23Copies of thenotice,on forms providedby theRegional Director forRegion 12, after being dulyysigned byyRespondent's author-ize d representative,stall be postedby theRespondent im-It having been found that Respondent has engaged inmediately upon receipt thereof, and be maintained by it forunfair labor practices in violation of Section 8(a)(l) and (3)60 consecutive days thereafter, in conspicuous places, in-of the Act, my recommended Order will require that it ceasecluding all places where notices to employees are custom-and desist therefrom and take certain affirmative actionarilyposted.Reasonable steps shall be taken by thenecessary to effectuate the policies of the Act.Respondent to insure that the notices are not altered, de-Since it has been found that Respondent discriminatorilyfaced, or covered by any other material.terminated or laid off Dennis Morris on March 11, 1971,(e)Notify the Regional Director, in writing, within 20and Fred Perretta on April 2, 1971, my recommended Orderdays from the date of this Decision what steps the Respon-will require that Respondent offer each of them immediatedent has taken to comply herewith.24and full reinstatement to his former job or, if his job noIT IS FURTHER ORDERED that the complaint be dismissedlonger exists, to a substantially equivalent position, withoutinsofar as it alleges violations not specifically found herein.prejudice to his seniority or other rights and privilieges, andmake each of them whole for any loss of earnings he mayhave suffered by reason of the discrimination against him.Such backpay shall be computed on a quarterly basis in themanner established by the Board in F.W.Woolworth Com-pany,90 NLRB 289, and shall include interest at the rate of6 percent per annum as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(2c)of the Act, I hereby issue the following recommended: 2ORDERRespondent, Vaughan Printers, Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating or interviewing employees inregard to their union sympathies.(b) Interviewing employees for the purpose of solicitingcomplaints and making veiled promises to remedy thosecom laints.(c) Discriminating against employees to discourage unionmembership by discharging them, laying them off, elimina-ting their overtime work, restricting the area and scope oftheirwork, forbidding them to talk to fellow employeesexcept on company business, or by in any other mannerchanging their terms and conditions of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section7pof the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Dennis Morris and Fred Perretta immediate andfull reinstatementto their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, withoutudice to their seniority or other rights and privilieges,pre,them whole for their lost earnings in the mannerset forth in the section of the Trial Examiner's Decisionentitled "The Remedy."(b) Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,22 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.23 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."24 In the eventthatthis recommendedOrder is adopted by theBoard afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 12, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIX AQuestions or Topics Used by Buford Vaughan inInterviewing Employees1.Going To Have Union Election April 30.2.The Fact That We Have Union Claim, EvidenceThat We Must Have Problems.3.Can You Help Identify the Problem.4.What Do You Think A Union Could Do For You.5.How About Other Employees?6.Union Can Ask, But They Can't Make CompanyDo Anything.7.IfWe Refuse, Union Can Call Strike.8.Who Loses Then. Union Organizers Pay Goes On.9.In Strike You Can Be Permanently Replaced.10.Dues Are $10 A Month, Plus Initiation Fee. WeHear $50 or $60. You Want Notations We've Got Here.That'sWhat One of the Employees Told Me it ActuallyWas Per Month, $15.11.Union Can Assess You The Money To SupportStrikers Throughout The Country. You Will Be Required toPay This In a Union Shop.12.Why Teamsters. They Know Nothing About thePrinting Industries. 176DECISIONSOF NATIONALLABOR RELATIONS BOARD13.ThePersonDoing the Pushing For Union May BeLowest In SeniorityHere.Are You Aware the Union WillProbably Appoint ThemStewardsor Committeeman if theUnion Wins.14.Company is Growing.15.Opportunities.16.Go OverBenefit Program.17.Union Cannot Make Your Job Easier or More Prof-itable.18.Nothing in Union to Benefit You or Other Employ-ees or theCompany.19.You Will be Under the Union Contract if They WinElection. Vote No to Protect Your Job.20.No Place for the Union in a Happy Organization.21.Not Interested in Whether You Sign Union Card orNot.22.Think About These Things and Vote No.APPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL offer reinstatement to Dennis Morris andFred Perretta, with backpay plus 6-percent interest.WE WILL NOT lay off or discharge any employee be-cause of his membership or activities in behalf ofTeamsters, Chauffeurs,Warehousemen and Helpers,Local Union No. 385, or any other labor organization.WE WILL NOT discriminate against any employee be-cause of his union sympathies or activities by denyinghim overtime work, restricting the area and scope of hiswork, forbidding him to talk to fellow employees in theplant except on company business or by changing inany other manner, the terms or conditions of his em-ploment.WEWILL NOT coercively interrogate or interview anyemployee inregardto his union sympathies.WE WILL NOT interview employees for the purpose ofsoliciting complaints and making veiled promises toremedy those complaints.WE WILL NOT in any other manner interfere with theexerciseby you of your rights under the National La-bor Relations Act.DatedByVAUGHAN PRINTERS. INC.(Employer)(Representative)(Title)WE WILL notify immediately the above-named individ-uals, if presently servin in the Armed Forces of the UnitedStates,of their right to lull reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal Military Train-org and Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Room 706, Federal Office Build-ing, 500 Zack Street, Tampa, Florida 33602, 813-228-7227.